Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 9/7/2022 in response to the previous Non-Final Office Action (3/7/2022) is acknowledged and has been entered.
Claims 23-24 have been added.
Claims 8-10 have been cancelled.
Claims 1-7 and 11-24 are pending.
Claims 3-4, 6, 13-20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Claims 1-2, 5, 7-12, 21 and 23-24, drawn to a method for measuring the presence of auto-antibodies against hepatocellular carcinoma (HCC) biomarkers, DCP (des-gamma-carboxy prothrombin) and HDGF2, and at least one additional marker listed in claim 1 in a subject suspected having HCC, are examined on merits.

Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 9/7/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.



Rejections/Objection Withdrawn

The rejection of Claims 1-2, and 11-12 under 35 U.S.C. 103 as being unpatentable over Virli et al (Hepatogastroenterology 38:450-453, 1991, author manuscript, NIH Public Access, page 4) in view of Fan et al (PLOS one 7: e46472, 2012) and Heo et al (BMB Report 45:677-85, 2012), Hall et al (Analytical BIochem 272:165-170, 1999) and Abcepta.com anti-human PE conjugated secondary antibody (2011) is withdrawn in view of amendment to the claims reciting detecting autoantibodies of DCP and HDGF2 with one or more other HCC biomarkers listed claim 1.
The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments:

Double Patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  


1.	Claims 1-2, 5, 7-12, 21 and 23-24 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,506,925 (‘925) in view of Virli et al (Hepatogastroenterology 38:450-453, 1991, author manuscript, NIH Public Access, page 4) and Heo et al (BMB Report 45:677-85, 2012).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of measuring the presence of the HCC biomarkers in a subject in view of Virli as below:
The instant claims are drawn to a method for measuring the presence of hepatocellular carcinoma (HCC) biomarkers for the presence of autoantibodies to DCP and HDGF2 at least one biomarker selected from Bmi-1, VCC1, SUMO-4, RhoA, TXN, ET-1, UBE2C, 
wherein the set of biomarkers comprising or consisting DCP, HDGF2, FDF21, SOD1 and IL-26.

The claims of U.S. Patent ‘925 are drawn to method for measuring the presence of hepatocellular carcinoma (HCC) biomarkers in a subject suspected of having HCC comprising detecting the serum for the presence of auto-antibodies against a set of biomarkers, wherein the set of HCC biomarkers comprises Bmi-1, VCC1, SUMO-4, RhoA, TXN, ET-1, UBE2C, HDGF2, FGF21, LECT2, SOD1, STMN4, Midkine, IL-17A and IL-26.

Two sets of the claims are drawn to the same method of detecting the same biomarkers comprising HDGF2 as amended, except DCP (Des-γ-Carboxy prothrombin) recited in the present claims, which is taught by VIrli et al who teach that abnormal form of prothrombin is elevated in the sera of the HCC patients and DCP is a useful tumor marker in diagnosis and postoperative monitoring of patient with HCC (see 103 rejection above) and Heo et al teach the presence of autoantibodies for TAA and a method of identifying tumor associated autoantibodies (see rejection above).

Thus, one skilled in the art would be have been motivated with reasonable expectation of success to detect those autoantibodies in order to benefit the convenient method of detecting autoantibodies in HCC because Virli have shown DCP being biomarkers in HCC condition and development and Heo et al have suggested tumor antigen associated autoantibodies being often detected in the sera of the patients and used for detecting the presence of TAA in HCC patients.  Therefore, the references in combination teach every limitation of the claims and the invention as whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

2.	Claims 1-2, 5, 7-12, 21, and 23-24 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,620,209 (‘209) in view of Virli et al (Hepatogastroenterology 38:450-453, 1991, author manuscript, NIH Public Access, page 4) and Heo et al (BMB Report 45:677-85, 2012).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of measuring the presence of the HCC biomarkers in a subject in view of Virli as below:
The instant claims are set forth above.

The claims of U.S. Patent ‘209 are drawn to method for measuring the presence of hepatocellular carcinoma (HCC) biomarker auto-antibodies against DCP and HDGF2 and at least one other biomarker selected from Bmi-1, VCC1, SUMO-4, RhoA, TXN, ET-1, UBE2C, FGF21, LECT2, SOD1, STMN4, Midkine, IL-17A and IL26, in the serum of subject suspected of having HCC… 

Two sets of the claims are drawn to the same method of detecting the same biomarkers comprising HDGF2 as amended, except DCP (Des-γ-Carboxy prothrombin) recited in the present claims, which is taught by VIrli et al who teach that abnormal form of prothrombin is elevated in the sera of the HCC patients and DCP is a useful tumor marker in diagnosis and postoperative monitoring of patient with HCC (see 103 rejection above). Heo et al teach the presence of autoantibodies for TAA and a method of identifying tumor associated autoantibodies (see rejection above).

Thus, one skilled in the art would be have been motivated with reasonable expectation of success to detect those autoantibodies in order to benefit the convenient and early detection HCC based on the presence of autoantibodies because Virli et al have shown DCP being biomarkers in HCC condition and development and Heo et al have suggested tumor antigen associated autoantibodies being often detected in the sera of the patients and used for detecting the presence of TAA in HCC patients.  Therefore, the references in combination teach every limitation of the claims and the invention as whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

Response to Applicant’s argument:
	On page 7, applicant stated that the US Patent 10,620,209 and US Patent 9,506,925 are commonly owned with the present application. Applicant could file Terminal disclaimers if the present claims are patentable and the double patenting rejections are the only rejections in this application.
	For the reason, the rejections are maintained until terminal disclaimers are submitted and approved.


Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642